Exhibit 10.15

Summary of Non-Employee Director Compensation

Set forth below is a summary of the compensation payable to each non-employee
member of the Board of Directors of Movie Gallery, Inc., effective May 20, 2008.

 

  •  

Each non-employee member of the Board of Directors shall receive an annual
director’s fee of $48,000, payable quarterly.

 

  •  

Each non-employee member of the Board of Directors shall receive a meeting fee
of $2,000 per meeting, irrespective of whether the meeting is in person or
telephonic.

 

  •  

The chairman of the audit committee shall receive a chairman’s fee of $20,000
per year, payable quarterly, and each member of the audit committee shall
receive a meeting fee of $2,000 per audit committee meeting, irrespective of
whether the meeting is in person or telephonic.

 

  •  

The chairman of the compensation committee shall receive a chairman’s fee of
$10,000 per year, payable quarterly, and each member of the compensation
committee shall receive a meeting fee of $2,000 per compensation committee
meeting, irrespective of whether the meeting is in person or telephonic.